Citation Nr: 0702684	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-14 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a burn 
injury.  

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1974 to January 
1976 and from May 1977 to January 1978.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran does not have residuals of a burn injury.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a burn 
injury have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of a letter dated in 
August 2003.  This letter was provided to the veteran prior 
to the initial adjudication by the RO in January 2004.  The 
veteran was told of the requirements to establish a 
successful claim for service connection, advised of his and 
VA's respective duties, and asked to submit information 
and/or evidence, which would include that in his possession, 
to the RO.  The timing and content of this notice complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Although VCAA notice with regard to assignment of effective 
dates and disability ratings did not precede the initial 
adjudication, no prejudice can result to the veteran in this 
case.  As the Board is denying the claim, any questions as to 
these downstream elements are rendered moot. 

Service medical and personnel records are associated with the 
claims file, as are records and reports from VA health 
providers.  The veteran has not requested that VA assist him 
in obtaining any evidence of a current disability.  An 
appropriate medical examination was afforded the veteran in 
October 2003.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.  


Service Connection

The veteran contends that he suffers from residuals of burns 
sustained while stationed at Fort Polk, Louisiana in either 
late June or early August 1974.  Specifically he states that 
he was burned over his arms face and hands when a natural gas 
explosion occurred at the military post exchange (Px), 
rendering him unconscious.  He claims that this incident has 
also resulted in PTSD.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The record is absent for any evidence that the veteran 
suffers from residuals of a burn injury.  In September 2003, 
the veteran underwent a VA examination of his skin resulting 
in a clinical finding of completely normal skin.  The VA 
examiner stated that by the veteran's reports, he was burned 
over twenty-five percent of his body but there was no 
evidence of any residuals, either visible or palpable, and 
the veteran had normal function of all involved parts.  
Examination revealed eczema of the right hand which the 
veteran attributed to burns in service.  This examiner stated 
that burn scars have not been established as a cause of 
localized eczema and that, in the examiner's opinion, there 
was less than a fifty percent probability that the flaking of 
the skin of the veteran's right hand was residual of a burn 
scar from twenty-nine years ago.  The stated diagnosis was 
"well-healed skin, status post the burn injury the veteran 
had when he was in the service, with the skin appearing 
normal at all affected areas now, with no visible or palpable 
abnormalities residual."  

The only symptom the veteran attributes to a burn injury is 
eczema of his right hand.  His statement attributing this 
eczema to an in-service burn injury is not competent 
evidence.  As a layperson, the veteran is not competent to 
offer a medical opinion as to diagnosis or etiology.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

The Board notes, that while the examiner did not review the 
claims file, he assumed that the in-service burn injury 
occurred as described by the veteran.  As neither this 
examination, nor any other evidence of record shows that the 
veteran has any residuals of burn injuries, the existence of 
a documented burn injury during service would not satisfy the 
requisite element for service connection of a current 
disability.
In the absence of any competent evidence of current residuals 
of a burn injury, the Board must conclude the veteran does 
not currently suffer from that disability.

As discussed above, entitlement to service connection for 
disease or injury is limited to cases in which such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  
Hence, in the absence of proof of a present disability there 
can be no valid claim for service connection.  Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The veteran's claim for service 
connection for residuals of a burn injury must be denied 
because the first essential criterion for the grant of 
service connection, competent evidence of the disability for 
which service connection is sought, has not been met.  In the 
absence of proof of a current disease or injury, there can be 
no valid claim.  Id.  


ORDER

Entitlement to service connection for burn residuals is 
denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration

The veteran was diagnosed with PTSD by the October 2003 VA 
examiner and by a VA psychiatrist as documented in a 
September 2003 VA clinic note.  Thus, the veteran currently 
has the claimed disability.  His PTSD has was attributed to 
unverified and unspecified military trauma, as recorded in 
the September 2003 note, and to events unrelated to the 
military, by the October 2003 examiner.  

The October 2003 examiner based her opinion, in part, on the 
lack of any documentation in the claims file of the veteran's 
alleged in-service stressor, an explosion injuring him during 
service.  The veteran stated in his initial appeal that he 
was hospitalized for injuries resulting from the alleged 
explosion at the Fort Polk Army Hospital in either late June 
or early August 1974.  A service Record of Assignments shows 
that the veteran was stationed at Fort Polk, Louisiana from 
July 19, 1974 to October 21, 1974.  While a request was made 
to obtain the veteran's medical and dental records, the 
claims file is absent for any evidence that his clinical 
(inpatient hospital) records were requested.  On remand, 
efforts must be 



made to obtain any records of hospitalization at the Fort 
Polk Louisiana Army Hospital between July 19 and October 21, 
1974.  

As the current PTSD examination indicated that the opinion 
was based in part on the lack of evidence of exposure to an 
explosion during service, if records are found confirming 
treatment for injuries from an explosion, he should be 
afforded another VA examination to determine if his PTSD was 
related to this incident.  

Additionally, the veteran should be provided with notice as 
to the assignment of disability ratings and effective dates 
in compliance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159, as specified in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter providing 
him with notice as to the assignment of 
effective dates and disability ratings, in 
compliance with 38 U.S.C.A. § 5103(a), 38 
C.F.R. § 3.159, and Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  Obtain clinical (inpatient hospital) 
records of any hospitalization at the Army 
Hospital at Fort Polk Louisiana for the 
veteran during the period from July 19 
through October 21, 1974, and associate 
any obtained records with the claims file.  
If there are no such records, obtain a 
negative reply and associate the reply 
with the claims file.  

3.  If, and only if, the above development 
results in verification that the veteran 
was injured in an explosion during 
service, schedule the veteran for an 
appropriate VA examination.  The examiner 
is asked to determine whether the veteran 
has PTSD under the criteria as set forth 
in DSM- IV.  The claims file should be 
provided to the examiner in connection 
with the examination and the examiner must 
state whether the claims file was 
reviewed.

If, and only if, PTSD is found, the 
examiner should provide an opinion as to 
whether it is as least as likely as not 
(i.e., whether there is a 50 percent or 
greater likelihood) that the veteran's 
PTSD was caused by the verified explosion 
during service.  

If the veteran's PTSD was not caused by 
the explosion during service, but rather 
resulted from events prior to service, the 
examiner is asked to state whether or not 
the explosion during service worsened his 
PTSD beyond the natural progression of the 
disease.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the record and adjudicate 
the claim.  If any of the benefits sought 
are not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


